Citation Nr: 0028150	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, with 
residuals claimed as muscle/joint stiffness, arthritis, 
fibromyalgia, stomach problems and depression/a mental 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The appellant had active duty service from February 1970 to 
March 1973.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim of 
entitlement to service connection for hepatitis C, with 
residuals claimed as muscle/joint stiffness, arthritis, 
fibromyalgia, stomach problems and depression/a mental 
condition.


FINDING OF FACT

The claims file contains a medical opinion indicating that 
the veteran may have hepatitis C that is related to his 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hepatitis C, with residuals claimed as muscle/joint 
stiffness, arthritis, fibromyalgia, stomach problems and 
depression/a mental condition, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed his claim in January 1999, asserting that 
he has hepatitis C, with residuals claimed as muscle/joint 
stiffness, arthritis, fibromyalgia, stomach problems and 
depression/a mental condition, as a result of his service.  
Specifically, he argues that he has the claimed condition as 
the result of a contaminated injection of gamma globulin 
during service.  In March 1999, the RO denied his claim as 
not well grounded, after finding that there was no medical 
evidence of a nexus between the claimed condition and his 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999). 

The initial issue which must be decided in this case is 
whether the veteran's claim for service connection is well 
grounded.  To establish that a claim for service connection 
is well grounded, an appellant must demonstrate a medical 
diagnosis of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).

In this case, the veteran's service medical records are 
remarkable for a report, dated in September 1971, which shows 
that he was diagnosed with drug abuse.  The report makes 
specific mention of heroin smoking.  A report, dated in 
January 1973, shows that the veteran's wife had hepatitis, 
and that he was referred for a GG (gamma globulin) shot (the 
service medical records do not show that he actually received 
such an injection).  A separation examination report, dated 
in January 1973, does not contain any relevant findings, 
other than to note tattoos on the left arm and forearm (these 
tattoos were not noted on the veteran's February 1970 
entrance examination report).

The claims file contains an article from the National 
Institute of Health (NIH) which indicates that there are a 
large number of risk factors for hepatitis C, including, but 
not limited to, IVG (intravenous gamma globulin), as well as 
contaminated blood, needles, plasma, razors, toothbrushes and 
straws (when used to inhale cocaine).  The report states that 
the hepatitis C virus is slowly progressive, and may be 
present for as long as 20 years before its symptoms appear.  

A report from Rex Antinozzi, M.D., of Bay Area 
Gastroenterology and Hepatology, P.C., dated in December 
1998, shows that the veteran has chronic hepatitis C, and 
that, "[H]is only significant exposure is a gamma globulin 
injection in 1973, as well as tattoos while in the service.  
He has never injected drugs."  The report further indicates 
that the veteran's wife and children do not have hepatitis C.  
A letter from Dr. Antinozzi, dated in January 1999, shows 
that he states, "[The veteran] is a patient with chronic 
hepatitis C.  This man may have contracted this virus during 
his military service."

Based on the foregoing, the Board finds that Dr. Antinozzi's 
December 1998 and January 1999 statements are competent 
evidence showing that the veteran has hepatitis C which may 
be linked to his service.  As such, the claim of entitlement 
to service connection for hepatitis C, with residuals claimed 
as muscle/joint stiffness, arthritis, fibromyalgia, stomach 
problems and depression/a mental condition, is well-grounded.  
38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
hepatitis C, with residuals claimed as muscle/joint 
stiffness, arthritis, fibromyalgia, stomach problems and 
depression/mental condition is well-grounded.  To this 
extent, the appeal is granted subject to the following remand 
provisions.  


REMAND

The Board initially notes that although it has determined 
that Dr. Antinozzi's reports are sufficient to render the 
instant claim well-grounded, a review of Dr. Antinozzi's 
reports, and in particular his January 1999 letter, shows 
that they are deficient in several respects.  First, the 
reports are not shown to have been based on a review of the 
C-file.  In addition, Dr. Antinozzi's January 1999 opinion is 
one sentence long, is not supported by citation to clinical 
findings during service or thereafter, is not enhanced by any 
additional medical comment, and appears to be conclusory in 
nature.  On remand, Dr. Antinozzi should be contacted and 
afforded an opportunity to supplement his reports with 
additional comment.  

The Board further points out that the first evidence of 
hepatitis C is dated in 1998, approximately 25 years after 
separation from service.  Furthermore, risk factors for 
hepatitis C are implicated by a November 1989 
neuropsychological report from Glen Johnson, Ph.D., which 
notes that the veteran reported that he had been using heroin 
for the last nine months, and that he had had back surgeries 
in 1987.  Finally, Dr. Antinozzi's December 1998 report 
states that the veteran has fibromyalgia, a duodenal ulcer, 
and depression, such that a medical opinion may be helpful as 
to whether the veteran's hepatitis C, if related to service, 
is associated with the claimed muscle/joint stiffness, 
arthritis, fibromyalgia, stomach problems and/or depression 
or a mental condition .

In addition, review of the veteran's claim shows that he has 
been receiving benefits from the Social Security 
Administration (SSA).  Although a copy of the SSA's July 1990 
decision is associated with the claims file, the medical 
records used to arrive at the SSA's decision are not 
associated with the claims file.  As these records may 
contain relevant medical findings and/or history, on remand, 
the RO should attempt to obtain these records.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, given the nature of the veteran's 
claim, it is the Board's judgment that he should be afforded 
a comprehensive examination for diseases of the liver in 
order to determine the etiology of his hepatitis C. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain the supporting medical 
documentation that was utilized in 
rendering the SSA's July 1990 decision 
awarding benefits to the veteran.

2.  The RO should contact Dr. Antinozzi 
and request that he supplement his 
January 1999 opinion.  Dr. Antinozzi 
should be requested to provide additional 
comment on his conclusion that the 
veteran's hepatitis C may be related to 
his service, and that citation to 
clinical findings, or other supportive 
evidence, may be of particular assistance 
to the Board.

3.  Following the completion of the 
above, the veteran should be scheduled 
for a VA examination for diseases of the 
liver.  The claims file must be made 
available to the examiner for his or her 
review.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not that the veteran's hepatitis C is 
related to his service, to include a 
claimed gamma globulin injection.  All 
indicated tests any additional 
examinations deemed necessary must be 
accomplished.  If, and only if, the 
physician determines that the veteran's 
hepatitis C is related to his service, 
the physician should state whether the 
veteran's hepatitis C is manifested by 
muscle/joint stiffness, arthritis, 
fibromyalgia, stomach problems and/or 
depression/a mental condition.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.

 Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).




